El Juez Asociado Sil Hernández,
emitió la opinión del Tribunal.
CON FECHA dos de Octubre de mil novecientos uno, el Letrado Don Antonio Alvarez Hava, á nombre de S. Melón y Oa. y otros, interpuso demanda contenciosa-ad-*452rninistrativa contra resolución de la Comisión liquida-dora de la extinguida' Diputación Provincial para el reembolso del importe de billetes de la Lotería. Provincial, correspondientes á sorteos que no habían tenido lugar.
En ocho de Enero del año siguiente el propio Letrado1 Alvarez Nava, á nombre de Oerecedo Hermanos y -Ca:: y otros, interpuso también otra demanda eontenciosa-administrativa contra la propia Comisión liquidadora' de la extinguida Diputación Provincial con el propio obje-to de obtener el reintegro del 'importe de billetes do la Lotería Provincial, que correspondían á sorteos no rea-lizados.
El primero de dichos pleitos fué abierto á prueba por auto de 20 de Febrero de 1902, y en ese estado se suspen-dió su curso por'haber solicitado en el segundo el Hoii. Attorney General, al contestar la demanda, que se or-denara la acumulación de ambos pleitos, cuya acumula-ción, previa la tramitación correspondiente, se acordó por auto de 12 de Abril del mismo año, en cuyo auto también se dispuso que en el término de diez días pro-pusieran las partes las pruebas que los interesaran' con el fin de que llegando á un mismo estado los dos pleitos se continuaran y decidieran como un sólo procedimiento..
Propuestas por ambas partes las pruebas que estima-ron oportunas, fueron declaradas pertinentes por autos de 21 de Abril y lo. de Mayo de 1902, y se ordenó su práctica, dentro del término de 20 días señalado al .efecto.
En ese estado los pleitos acumulados, sin que ninguna de las partes hubiera instado su curso, el Letrado Don Antonio Alvarez Nava presentó escrito en 7 de -Marzo de 19Ó4 solicitando se ordenara la práctica de-las prue-bas, librando al efecto las comunicaciones necesarias y mandando continuar la sustanciación de los pleitos acu-mulados, con arreglo á lo dispuesto en los artículos 329 *453y siguientes del Reglamento para la ejecución de la'Ley de lo Oontencioso-administrativo; mientras que el Hon. Attorney General, con fecha 16 del propio mes, presentó también escrito para que se declarara caducada la instan-cia, en atención á que el pleito había estado abandonado durante él espacio de más de un año por culpa del-de-mandante ó recurrente.
'.A esa pretensión de caducidad se opuso la represen-tación de los demandantes y la Corte de Distrito de San Juan dictó auto en 26 de Marzo del año próximo pasado, cuyos fundamentos de derecho y parte dispositiva dicen así:
‘‘ Considerando: que á tenor del artículo 95 de la Ley de lo Conten-eioso-administrativo, se tendrá abandonado todo pleito cuyo curso se detuviera por más de un año por culpa del demandante ó recurrente, determinando el artículo 195 del Reglamento que so imputará á éste la detención cuando la' prosecución -del pleito dependa 'de algún trá-mite ó diligencia que debe evacuar ó cumplir.
Considerando: que en el caso presente, no lia dependido la para-lización de este pleito de ningún trámite ó diligencia que el recu-rrente viniera obligado á cumplir, sino de ambas partes, puesto que para una y otra corría el término de 20 días para la práctica de las pruebas propuestas, pudiendo cualquiera de ellas haber solici-tado,- transcurrido dicho término, que se dictara la providencia de-terminada en el artículo 58 de la Ley y 339 del Reglamento, ésto es, que se .formara el extracto del pleito, pudiendo entonces seguir los autos su curso, sin que hubiera sobrevenido la paralización que se trata de imputar exclusivamente al demandante.
Vistos los artículos citados.
No ha lugar á declarar caducada la instancia en este pleito y, habiendo transcurrido el término de prueba, fórmase el extracto de este pleito que se pondrá de manifiesto en Secretaría juntamente con las actuaciones' y expediente administrativo por” el término' de cinco -días, transcurridos los cuales se dará cuenta pará el señala-miento de la vista. Lo acuerda y firma el Tribunal; certifico.— Juan Morera Martínez. — Angel García. — José Tons Soto. — Luis Mén-dez Vaz.”
Contra ese. ante han interpuesto ambas partes recurso *454de apelación, el abogado 'de los demandantes por haberse declarado transcurrido el término de" prueba con los de-más pronunciamientos consiguientes, y el Hon. Attorney General por haberse denegado la caducidad de la instan-cia, cuyo recurso pende hoy de decisión ante esta Corte Suprema, después de haberse oído las alegaciones. de ambas partes.
El primer Considerando del auto recurrido es acep-table por ajustarse á los preceptos de los artículos 95 de la Ley de lo Contencioso-administrativo y 195 de su Reglamento; pero no estamos conformes con el segundo fundamento, pues la paralización del pleito no dependía de instancia de las partes, sino del Secretario de la Cor-te de Distrito de San Juan, quién después de terminado el período señalado para la práctica de las probanzas de ambas partes debió dar cuenta á dicho Tribunal para que ésto diera cumplimiento á lo que previenen ei artículo 58 de la Ley de lo Contencioso-administrativo y 339 de su Reglamento, sin que para ello fuera necesa-rio gestión alguna que debieran practicar los interesados.
No se está, pues,- en el caso de declarar la caducidad de la instancia; y como el término señalado para la prác-tica de las pruebas venció sin que se practicaran, no cabe disponer ahora que se practiquen, pues se infrin-giría el artículo 338 del Reglamento para la aplicación de la Ley de Lo' Contencioso-administrativo, que dispo-ne que transcurrido el término de prueba no se podrá practicar diligencia alguna probatoria.
Por las razones expuestas es de confirmarse el auto recurrido de 26 de Marzo del año próximo pasado, decla-rando no haber lugar á la caducidad de la instancia en el presente pleito, ni á la práctica de pruebas por haber transcurrido el término señalado para ello, con las costas del recurso en la forma ordinaria.

Resuelto de. conformidad.

*455Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciado Figueras.'
Jueces disidentes: Sres. MacLeary y Wolf.